bl(l?>O’@Z-

GETZELL J. MURRELL
Doc.wo. 195414@

510 FM 2521 _ _
HUNTSVILLE, TEXAS 77349

EUURT UF CRIMINALVAPPEALS» _ - v ; --
RecevED :N . » -
COURT OF CR:M¢NAL A_.opEALS

wov 05 2015

RE: wRIT uF HABEAS'EURPUS PURSUANT To ARTIELE 11.07 FRDMQ§MQEB»I u‘~ TEX
mRIT No. 22779_A ’ §§@U,S%WP

ABEL ACUSTA, ELERK
BUURT UF CRIMUNAL APPEALS
P.D. BDX 12308, CAPITUL STATIDN
AUSTIN, TEXAS 78711
Dear Sis, ns

.My name is Eetzell Johnson-Murrell, DUC.No.195h1hh. I am an Inmate Currently
confined at the wynne Unit of the Texas Department of Eriminal Justice- ID (TDCJ-
ID). I filed a second writ of habeas corpus in the above cause with the Anderson
Eounty District Elerk, Janice Staples, who has advised me that "Allyson Mitchell.,
Criminal District Attorney signed a waiver of service in the matter and that writ
and records were forwarded to your office by U.S. Mail on Uctober 19,2015?

I have not been informed by your office to the receipt of such writ and records.
I am requesting a status report on the`proceedings in the court of Eriminal Appeals
as to it relates to the writ in ouestionwand if, any determination has been made
in matter's of the writ.

I would appreciate a response to my inouiry.
Respectfully submitted,

file/copy
11/2/15